 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TIENGKHAM SINGANONH,                             No. 1:19-cv-01369-LJO-SKO (HC)
12                      Petitioner,                    FINDINGS AND RECOMMENDATION
                                                       TO GRANT RESPONDENT’S MOTION
13           v.                                        TO DISMISS FOR FAILURE TO
                                                       EXHAUST
14
      SCOTT FRAUENHEIM,                                [Doc. 9]
15
                        Respondent.                    [TWENTY-ONE DAY OBJECTION
16                                                     DEADLINE]
17

18          Petitioner is a state prisoner proceeding pro se and in forma pauperis with a petition for

19   writ of habeas corpus pursuant to 28 U.S.C. § 2254. He filed the instant petition on September

20   30, 2019, challenging his 2017 conviction in Fresno County Superior Court for receiving a stolen

21   vehicle. On December 3, 2019, Respondent filed a motion to dismiss the petition as wholly

22   unexhausted. On December 27, 2019, Petitioner filed an opposition to the motion. Because the

23   petition is unexhausted, the Court will recommend that Respondent’s motion to dismiss be

24   GRANTED.

25                                            DISCUSSION

26   A.     Procedural History

27          On January 4, 2017, Petitioner was convicted in the Fresno County Superior Court of

28   receiving a stolen vehicle (Cal. Penal Code § 496d(a)). (Doc. 10-1 at 1.) He was sentenced to a
                                                       1
 1   term of six years in state prison. (Doc. 10-1 at 1.)

 2          Petitioner appealed to the California Court of Appeal, Fifth Appellate District (“Fifth

 3   DCA”). (Doc. 10-2.) He raised one claim on appeal: The trial court abused its discretion when it

 4   denied his motion to strike the prior felony conviction allegation pursuant to People v. Superior

 5   Court (Romero), 13 Cal.4th 497 (1996). (Doc. 10-2.) On August 20, 2018, the Fifth DCA

 6   affirmed the judgment. (Doc. 10-2.)

 7          Petitioner submitted a number of documents to the Fifth DCA following its issuance of

 8   the opinion. He submitted a petition for rehearing on September 4, 2018. (Doc. 10-5 at 3.) The

 9   document was marked received but was not filed, and the Fifth DCA did not rule on it. (Doc. 10-5

10   at 3.) He submitted a letter on October 2, 2018, raising a claim of ineffective assistance of

11   counsel. (Doc. 10-5 at 3.) The Fifth DCA advised Petitioner that its opinion was final as of

12   September 17, 2018, and the court lacked jurisdiction to reconsider the decision. (Doc. 10-5 at 3.)

13   Petitioner was advised that to the extent he wished to raise new issues such as ineffective

14   assistance of counsel, he must do so by way of a petition for writ of habeas corpus. (Doc. 10-5 at

15   3.)

16          On September 27, 2018, Petitioner filed a pro per petition for review in the California

17   Supreme Court. (Doc. 10-3.) He raised the following four claims for relief: 1) Petitioner’s

18   confession was obtained in violation of Miranda v. Arizona, 384 U.S. 436 (1996); 2) The trial

19   court should have reduced his crime to a misdemeanor “wobbler” offense because the fair market

20   value of the vehicle was $300; 3) There was insufficient evidence that Petitioner was in
21   possession of the stolen property; and 4) Detective Harrel committed perjury. (Doc. 10-3.) As

22   noted by Respondent, the petition for review raised new claims and did not raise the one issue

23   raised in the Fifth DCA.

24   B.     Exhaustion

25          A petitioner who is in state custody and wishes to collaterally challenge his conviction by

26   a petition for writ of habeas corpus must exhaust state judicial remedies. 28 U.S.C. § 2254(b)(1).
27   The exhaustion doctrine is based on comity to the state court and gives the state court the initial

28   opportunity to correct the state's alleged constitutional deprivations. Coleman v. Thompson, 501
                                                        2
 1   U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982).

 2          A petitioner can satisfy the exhaustion requirement by providing the highest state court

 3   with a full and fair opportunity to consider each claim before presenting it to the federal court.

 4   Duncan v. Henry, 513 U.S. 364, 365 (1995). A federal court will find that the highest state court

 5   was given a full and fair opportunity to hear a claim if the petitioner has presented the highest

 6   state court with the claim's factual and legal basis. Duncan, 513 U.S. at 365 (legal basis); Kenney

 7   v. Tamayo-Reyes, 504 U.S. 1, 112 S.Ct. 1715, 1719 (1992) (factual basis).

 8          Additionally, the petitioner must have specifically told the state court that he was raising a

 9   federal constitutional claim. Duncan, 513 U.S. at 365-66. In Duncan, the United States Supreme

10   Court reiterated the rule as follows:

11          In Picard v. Connor, 404 U.S. 270, 275 . . . (1971), we said that exhaustion of state
            remedies requires that petitioners “fairly presen[t]” federal claims to the state courts
12          in order to give the State the “opportunity to pass upon and correct alleged violations
            of the prisoners' federal rights” (some internal quotation marks omitted). If state
13          courts are to be given the opportunity to correct alleged violations of prisoners'
            federal rights, they must surely be alerted to the fact that the prisoners are asserting
14          claims under the United States Constitution. If a habeas petitioner wishes to claim
            that an evidentiary ruling at a state court trial denied him the due process of law
15          guaranteed by the Fourteenth Amendment, he must say so, not only in federal court,
            but in state court.
16

17   Duncan, 513 U.S. at 365-366. The Ninth Circuit examined the rule further, stating:

18          Our rule is that a state prisoner has not “fairly presented” (and thus exhausted) his
            federal claims in state court unless he specifically indicated to that court that those
19          claims were based on federal law. See Shumway v. Payne, 223 F.3d 982, 987-88
            (9th Cir. 2000). Since the Supreme Court's decision in Duncan, this court has held
20          that the petitioner must make the federal basis of the claim explicit either by citing
            federal law or the decisions of federal courts, even if the federal basis is “self-
21          evident," Gatlin v. Madding, 189 F.3d 882, 889 (9th Cir. 1999) (citing Anderson v.
            Harless, 459 U.S. 4, 7 . . . (1982), or the underlying claim would be decided under
22          state law on the same considerations that would control resolution of the claim on
            federal grounds. Hiivala v. Wood, 195 F3d 1098, 1106-07 (9th Cir. 1999); Johnson
23          v. Zenon, 88 F.3d 828, 830-31 (9th Cir. 1996); . . . .
24          In Johnson, we explained that the petitioner must alert the state court to the fact that
            the relevant claim is a federal one without regard to how similar the state and federal
25          standards for reviewing the claim may be or how obvious the violation of federal
            law is.
26
27   Lyons v. Crawford, 232 F.3d 666, 668-669 (9th Cir. 2000) (italics added), as amended by Lyons

28   v. Crawford, 247 F.3d 904, 904-5 (9th Cir. 2001).
                                                        3
 1          In this case, Petitioner did not properly present his federal claims in the Fifth DCA. It

 2   appears he attempted to do so in a petition for rehearing after the opinion was issued, but the

 3   document was not filed, the opinion became final, and Petitioner was advised to pursue habeas

 4   relief because the appellate court lacked jurisdiction. Petitioner raised the claims in a petition for

 5   review in the California Supreme Court, but they were not properly raised and therefore not

 6   exhausted. As stated by the Supreme Court, in order to exhaust a federal claim, a petitioner

 7   “must ‘fairly present’ his claim in each appropriate state court,” including the intermediary court

 8   of appeal. Baldwin v. Reese, 541 U.S. 27, 29 (2004). Therefore, raising a federal claim for the

 9   first time in an application for discretionary review to the state’s highest court is insufficient for

10   exhaustion purposes. Casey v. Moore, 386 F.3d 896, 918 (9th Cir. 2004.)

11          Because Petitioner has not properly presented his claims for federal relief in the state

12   courts, the Court will recommend dismissal of the petition for failure to exhaust state remedies.

13   Raspberry v. Garcia, 448 F.3d 1150, 1154 (9th Cir. 2006); Jiminez v. Rice, 276 F.3d 478, 481

14   (9th Cir. 2001). Although dismissal is not necessarily required, the Court does not find good

15   cause to grant a stay. See Mena v. Long, 813 F.3d 907 (9th Cir. 2016). When Petitioner

16   attempted to present his claims to the Fifth DCA, he was advised of the correct procedure, which

17   was to file a petition for writ of habeas corpus. Petitioner has not followed the appellate court’s

18   directives.

19                                         RECOMMENDATION

20          Accordingly, the Court HEREBY RECOMMENDS that Respondent’s motion to dismiss
21   the petition be GRANTED and the petition be DISMISSED WITHOUT PREJUDICE for failure

22   to exhaust.

23          This Findings and Recommendation is submitted to the United States District Court Judge

24   assigned to this case, pursuant to the provisions of 28 U.S.C. section 636 (b)(1)(B) and Rule 304

25   of the Local Rules of Practice for the United States District Court, Eastern District of California.

26   Within twenty-one days after being served with a copy, Petitioner may file written objections
27   with the Court. Such a document should be captioned “Objections to Magistrate Judge’s Findings

28   and Recommendation.” The Court will then review the Magistrate Judge’s ruling pursuant to 28
                                                         4
 1   U.S.C. § 636 (b)(1)(C). Failure to file objections within the specified time may waive the right to

 2   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 3
     IT IS SO ORDERED.
 4

 5   Dated:    January 13, 2020                                  /s/   Sheila K. Oberto             .
                                                       UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       5
